Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "said range of frequencies" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Interpretation
The limitation “a mineral matrix layer having at least one resonance frequency imbedded therein (claim 1 line 4-5, see also claim 16) is being interpreted in light of the specification para. 0020 of the published application as having a vitamin, mineral, herb, amino acid, or fatty acid which emit resonance frequencies.  The limitation “providing a delivery mechanism in proximity to said device” (claim 1 line 7, see also claim 16) and in particular the delivery mechanism is being interpreted in light of the specification para. 0056 of the published application as being a device which produces electromechanical or mechanical waves.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,322,063. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claim includes each method step as claimed (see patent claims 2 and 1) and further includes additional steps such as manually positioning a muscle of a patient having a potential imbalance in a state of contraction such that the patent claims are narrower versions of the instant 

Claims 1-7 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, and 7-9 of U.S. Patent No. 10,322,063 in view of Whale (2003/0181949). 
Regarding instant claim 1, patent claim 1 includes each method step as claimed (see patent claim 1), but is silent as to the delivery mechanism delivering a wave including at least one of a mechanical wave and an electromechanical wave; however, such delivery mechanisms are known in the art and Whale teaches a therapy apparatus which includes a delivery mechanism that delivers a wave including at least one of a mechanical wave and an electromechanical wave (see Whale para. 0052-0053).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patent claim 1’s delivery mechanism to explicitly deliver at least one of a mechanical wave and an electromechanical wave, as taught by Whale, as this is a well-known delivery mechanism/wave type for therapeutic treatment.
Instant claim 2 corresponds to patent claim 3.  Instant claim 3 corresponds to patent claim 4.  Instant claim 4 corresponds to patent claim 5.  Instant claim 5 corresponds to patent claim 7.  Instant claim 6 corresponds to patent claim 8.  Instant claim 7 corresponds to patent claim 9.  
Regarding instant claim 16, patent claim 2 includes each method step as claimed (see patent claims 2 and 1) but is silent as to the substrate layer including at least one of a piezoelectric crystal, quartz, silicon, crystal cut, synthetic crystal and combinations thereof; however, Whale teaches a similar method which discloses use of a crystal substrate (see Whale para. 0010, 0028, and 0031 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patent claim 2 method’s substrate to be one of the claimed group, as 
Regarding instant claim 16, patent claim 1 includes each method step as claimed (see patent claim 1), but is silent as to the delivery mechanism delivering a wave including at least one of a mechanical wave and an electromechanical wave and the substrate layer including at least one of a piezoelectric crystal, quartz, silicon, crystal cut, synthetic crystal and combinations thereof; however, such delivery mechanisms are known in the art and Whale teaches a therapy apparatus which includes a delivery mechanism that delivers a wave including at least one of a mechanical wave and an electromechanical wave (see Whale para. 0052-0053) and Whale teaches a similar method which discloses use of a crystal substrate (see Whale para. 0010, 0028, and 0031 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patent claim 1’s delivery mechanism to explicitly deliver at least one of a mechanical wave and an electromechanical wave and the substrate to be one of the claimed group, as taught by Whale, as this is a well-known delivery mechanism/wave type for therapeutic treatment, and in order to provide particular treatment, such as pain reduction or treatment of other wide ranging symptoms (see Whale para. 0010, 0028, and 0031).
Instant claim 17 corresponds to patent claim 3.  Instant claim 18 corresponds to patent claim 5.  Instant claim 19 corresponds to patent claim 8.  Instant claim 20 corresponds to patent claim 9.

Claims 8 and 10-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,322,063 in view of Gill et al. (2008/0288035). 
Regarding instant claim 8, the patent claim 2 is silent as to the delivery mechanism being one of the claimed group; however, Gill teaches a stimulation device/method which includes a PEMF delivery mechanism (see Gil abstract, para. 0011).  Thus it would have been obvious to one of ordinary skill in the 
Regarding instant claims 10-13, the modified patent claim 2 device includes the claimed frequency values (see Gill para. 0060-0061).

Claims 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,322,063 in view of Nogami (2004/0143200). 
Regarding instant claim 8, the patent claim 2 is silent as to the delivery mechanism being an acoustic resonator; however Nogami teaches a stimulation device/method which includes a tuning fork/acoustic resonator type of delivery mechanism (see Nogami Figs. and abstract for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patent claim 2’s delivery mechanism to be a tuning fork, as taught by Nogami, as this is a well-known therapeutic delivery mechanism and would have been obvious substitution/obvious to try.
Regarding instant claim 9, the modified patent claim 2 includes the claimed frequency level (see Nogami para. 0018).

Claims 8 and 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,322,063 in view of Mucke et al. (2015/0257970). 
Regarding instant claim 8, the patent claim 2 is silent as to the delivery mechanism being an acoustic resonator; however Mucke teaches a therapeutic device/method which includes a TENS device (see Mucke para. 0064 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patent claim 2’s delivery 
Regarding instant claims 14-15, the modified patent claim 2 includes the claimed frequency values (see Mucke para. 0064).

Claims 21 and 23-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,322,063 in view of Whale and Gill. 
Regarding instant claim 21, the modified patent claim 2 is silent as to the delivery mechanism being one of the claimed group; however, Gill teaches a stimulation device/method which includes a PEMF delivery mechanism (see Gil abstract, para. 0011).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified patent claim 2’s delivery mechanism to be a PEMF device, as taught by Gill, as this is a well-known therapeutic delivery mechanism and would have been obvious substitution/obvious to try.
Regarding instant claims 23-26, the modified patent claim 2 device includes the claimed frequency values (see Gill para. 0060-0061).

Claims 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,322,063 in view of Whale and Nogami. 
Regarding instant claim 21, the modified patent claim 2 is silent as to the delivery mechanism being an acoustic resonator; however Nogami teaches a stimulation device/method which includes a tuning fork/acoustic resonator type of delivery mechanism (see Nogami Figs. and abstract for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified patent claim 2’s delivery mechanism to be a tuning fork, as 
Regarding instant claim 22, the modified patent claim 2 includes the claimed frequency level (see Nogami para. 0018).

Claims 21 and 27-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,322,063 in view of Whale and Mucke. 
Regarding instant claim 21, the modified patent claim 2 is silent as to the delivery mechanism being an acoustic resonator; however Mucke teaches a therapeutic device/method which includes a TENS device (see Mucke para. 0064 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified patent claim 2’s delivery mechanism to be a TENS device, as taught by Mucke, as this is a well-known therapeutic delivery mechanism and would have been obvious substitution/obvious to try.
Regarding instant claims 27-28, the modified patent claim 2 includes the claimed frequency values (see Mucke para. 0064).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Blendermann (2003/0118615) and Blendermann (2002/0156340) are directed towards systems/methods for improving muscle strength and treatment of stratural diseases; Kiontke (6,425,851) is directed towards a device for activating an object; Doochin et al. (9,289,349) is directed towards a sound therapy system; Matsuura (6,424,864) is directed towards a method for wave therapy; Barthe et al. (2006/0084891) is directed towards a method of ultra-high frequency ultrasound therapy; and Doctor (6,143,946) is directed towards a therapeutic mat.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLIN W STUART/Primary Examiner, Art Unit 3785